Title: From Thomas Jefferson to John Banister, 4 January 1781
From: Jefferson, Thomas
To: Banister, John



Sir
In Council January 4th 1781

My former Order required only half of your Militia to be embodied. The rapid Approach of the enemy renders it necessary that for instant Opposition you embody the whole able to bear arms. Should they not be armed, there are Waggons loaded with Arms at Chesterfield Courthouse under orders to proceed to Powhatan Courthouse. By an Application to Colo. Carrington or other Commanding Officer, you can stop a sufficient number of these Arms. Should events make it necessary I hope you will call on the neighbouring Counties for the whole of their Militia. As you may have earlier Intelligence than myself I cannot do better than repose this Trust with you. I am with great Respect Sir Your mo. obt. hble Servt.,

T.J.

